                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                         8:18CR176
                        Plaintiff,
                                                                           ORDER
        vs.

JOSE CORRAL-AGUILAR

                        Defendant.



         This matter is before the court on the defendant’s Unopposed Motion to Continue [27].
Counsel is seeking additional time to engage in plea negotiations with the government so the matter
may be able to be resolved short of a trial. In addition, if the matter cannot be resolved short of a
trial, the defendant needs additional time to effectively prepare for trial and resolve outstanding
issues. Accordingly,

       IT IS ORDERED that the defendant’s Unopposed Motion to Continue [27] is granted as
follows:

       1. The jury trial, now set for October 23, 2018, is continued to January 8, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and January 8, 2019 shall be deemed excludable time in
any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).


       Dated this 17th day of October 2018.


                                              BY THE COURT:

                                              s/Susan M. Bazis
                                              United States Magistrate Judge
